U^^vB
                                                                                H^7-/$
             TQ^h/.b^M^^l^
             £yr\ \f\/fAi'na :,n {-fa f^^s s>f Cojxg u


                e4s <of 7JXHS, fltasE C&rtarj-.M& a"h
               moxi-C&M^/M-BsJjL
              13Bl£M33ZSL
              ^fieOOtSSre Cdlof)\// ly
                                          1S8BO
    •J




                                                   •"   •      i



#        .
                  <•                      ''•-.•               ! .                     .'•¥       '

                       "              .                        l                   •




                                                                                                      •            •   •




                                                                                              .




                                      ..'.'—••                             "                              '   ,;




                               •''•




                                                                    ppreiwcn m

•                                                           COURT OF CRIMINAL APPEALS
                                                                     APR 29 2015

                                                                   AbetAcosta,eterte                      —:—~